Citation Nr: 0331230	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the calculated amount of $17,029.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had over 8 years 
active duty service prior to his discharge in August 1968.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision by the Committee on Waivers 
and Compromises (Committee) that denied the veteran's 
request for waiver of recovery of an overpayment calculated 
in the amount of $27,936.  In August 2002, the overpayment 
amount was reduced to $17,029, based on information provided 
by the veteran. 


REMAND

Review of the veteran's claims at this time would be 
premature.  In an August 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran indicated that he wanted to 
attend a videoconference hearing in San Antonio, Texas, 
before a Veterans Law Judge.  To accord the veteran due 
process, the veteran should be scheduled for an appropriate 
Board hearing.  See 38 C.F.R. § 20.700 (2003).

Accordingly, the case is hereby REMANDED for the following 
actions:

Schedule the veteran for a videoconference 
Board hearing.  After the hearing is 
conducted, or in the event the veteran 
cancels the hearing or fails to report, 
the case should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



